          Case 2:19-cv-00079-DB Document 65 Filed 04/15/20 Page 1 of 3


 1
     A PROFESSIONAL CORPORATION
 2   Carl L. Fessenden, SBN 161494
     John R. Whitefleet, SBN 213301
 3   350 University Ave., Suite 200
     Sacramento, California 95825
 4
     TEL: 916.929.1481
 5   FAX: 916.927.3706

 6 Attorneys for Defendants
     COUNTY OF PLACER and DEPUTY CURTIS HONEYCUTT
 7
 8 RONALD O. KAYE, SBN 145051
     Email: rok@kmbllaw.com
 9 MARILYN E. BEDNARSKI, SBN 105322
     Email: mbednarski@kmbllaw.com
10 LAURA F. DONALDSON, SBN 307638
11 Email: ldonaldson@kmbllaw.com
   KAYE, McLANE, BEDNARSKI & LITT, LLP
12 975 East Green Street
   Pasadena, California 91106
13 Tel: (626) 844-7660
   Fax: (626) 844-7670
14
     Attorneys for Plaintiffs
15 SAMUEL KOLB, J.K. AND KARIN KOLB
16
                                    UNITED STATES DISTRICT COURT
17
                                   EASTERN DISTRICT OF CALIFORNIA
18
19
     SAMUEL KOLB, J.K., by and through his        No: 2:19-cv-00079-DB
20 Guardian ad Litem, KARIN KOLB, and
21 KARIN KOLB,                                    JOINT STIPULATION – TO MODIFY
                                                  SCHEDULING ORDER DATES AND
22                    Plaintiff,                  ORDER
              v.
23
     COUNTY OF PLACER; DEPUTY CURTIS
24 HONEYCUTT, and DOES 1-10,
25 INCLUSIVE,
26                    Defendants.

27
28
     {02191304.DOC}
     Joint Stipulation and Order
          Case 2:19-cv-00079-DB Document 65 Filed 04/15/20 Page 2 of 3


 1             On April 6, 2020, the parties submitted a joint stipulation and proposed order to modify the

 2 Scheduling Order. [Doc 60] On April 8, 2020, the court denied the joint stipulation and proposed
     order because “granting the parties’ stipulation would give the parties’ additional time to prepare
 3
     their cases while taking from the court’s time to prepare for trial.” [Doc 61] Specifically, the order
 4
     states:
 5                 “To avoid any further confusion, the parties are advised that the court will not enter
 6                 any order shortening the time between the close of law and motion, and final
 7                 pretrial conference, and/or the commencement of trial.”

 8
               To address the concern raised by the court, the parties submit the following stipulation
 9
     which keeps the pretrial conference as originally scheduled and only requests a change in
10
     discovery deadlines.
11             IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs, Samuel Kolb,
12 J.K., by and through his Guardian ad Litem, Karin Kolb, and Karin Kolb, by and through their
13 attorney of record, Kaye, McLane, Bednarski, & Litt, and Defendants County of Placer and
14 Deputy Curtis Honeycutt, by and through their attorney of record, Porter Scott, that this Court
15 continue the deadlines referenced below in the above matter.
               Due to circumstances beyond the control of the parties regarding availability of witnesses
16
     due to Federal, State and local restrictions on social interactions due to the COVID-19 pandemic,
17
     the parties have encountered unfortunate delays in completing fact discovery necessary for
18 preparation of expert reports, and therefore request a continuance in discovery cutoff. The parties
19 further request modifications to the scheduling order. Therefore, the parties respectfully request
20 that the dates and deadlines in the current scheduling order as modified by the Court on January 5,
21 2020, (Dkt. No. 39) be continued as follows, without a change to the current trial date of
     November 30, 202012:
22
                                   PROPOSED EXTENSION OF PRETRIAL DATES
23
        Matter                                            Current Date                         Proposed New Date
24      Plaintiffs’ Expert Disclosures Due                4/03/20                              5/08/20
        Defendants’ Expert Disclosures                    4/17/20                              5/22/20
25      Due
26
               1
                   See Dkt. No. 38 at p. 4, ¶3.
27             2
                   The parties reserve their rights to request continuation of the trial date for good cause shown.
28
     {02191304.DOC}                                                      1
     Joint Stipulation and Order
          Case 2:19-cv-00079-DB Document 65 Filed 04/15/20 Page 3 of 3


 1      Matter                                         Current Date                         Proposed New Date
        Rebuttal Expert Disclosures Due3               5/01/20                              6/05/20
 2      Deadline for Plaintiff to Amend                5/29/20                              05/29/20
        Complaint to include a Monell
 3      Claim4
        Discovery Cut-off                              5/29/20                              6/12/20
 4
 5            IT IS SO STIPULATED.

 6 Date: April 14, 2020                   KAYE, McLANE, BEDNARSKI & LITT, LLP
 7                                                 By: /s/ Ronald O. Kaye
 8                                                      RONALD O. KAYE
                                                       Attorneys for Plaintiffs
 9
     Date: April 14, 2020                 PORTER SCOTT
10
                                                   By: /s/ Carl L. Fessenden
11                                                      CARL L. FESSENDEN
                                                        JOHN R. WHITEFLEET
12                                                      Attorneys for Defendants
13
14                                                          ORDER
15                Pursuant to the parties’ stipulation, IT IS SO ORDERED.
16 DATED: April 15, 2020                                              /s/ DEBORAH BARNES
                                                                      UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
              3
25              The parties agree that rebuttal expert disclosure (with the proposed date of June 5, 2020) is for Plaintiffs to
     contradict or rebut Defendants’ expert disclosure as set forth in FRCP, Rule 26(a)(2)(D)(ii), and not to express new
26   opinions.
              4
27             Defendants reserve the right to continue the discovery deadline and/or continue the trial date to address
     Monell issues should plaintiff amend to include such a claim.
28
     {02191304.DOC}                                                   2
     Joint Stipulation and Order
